Report of Independent Registered Public Accounting Firm The Board of Trust Managers and Shareholders Church Loans & Investments Trust Amarillo, Texas We have audited the accompanying balance sheets of Church Loans & Investments Trust (a real estate investment trust) as of March 31, 2004 and 2003, and the related statements of income, shareholders equity, and cash flows for the years then ended. These financial statements are the responsibility of the Trusts management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Church Loans & Investments Trust as of March31, 2004 and 2003, and the results of its operations and its cash flows for the years then ended in conformity with U.S. generally accepted accounting principles. Clifton Gunderson LLP Amarillo, Texas May 3, 2004 -16- CHURCH LOANS & INVESTMENTS TRUST (A Real Estate Investment Trust) BALANCE SHEETS March 31, 2004 and 2003 ASSETS 2004 2003 CASH AND CASH EQUIVALENTS $ 264,942 $ 273,432 RECEIVABLES Mortgage loans and church bonds - performing 32,228,226 35,689,239 Interim construction loans - performing 8,705,791 15,672,768 Nonperforming mortgage loans, church bonds and interim construction loans 3,261,381 2,834,574 Less: Allowance for credit losses (1,733,249) (1,733,249) 42,462,149 52,463,332 Accrued interest receivable 240,523 445,778 Notes receivable 111,753 302,719 Net receivables 42,814,425 53,211,829 PROPERTY AND EQUIPMENT, net of accumulated depreciation of $528,568 in 2004 and 2003 214,243 129,774 OTHER REAL ESTATE OWNED 1,328,832 1,433,087 OTHER ASSETS 7,446 58,275 TOTAL ASSETS $ 44,629,888 $ 55,106,397 LIABILITIES AND SHAREHOLDERS' EQUITY LIABILITIES Notes payable and line of credit: Related parties $ 1,296,692 $ 2,236,993 Other 15,382,691 30,133,721 16,679,383 32,370,714 Accrued interest payable 44,366 135,235 Federal income tax payable 37,553 - Other 835,313 1,160,660 Total liabilities 17,596,615 33,666,609 SHAREHOLDERS' EQUITY Shares of beneficial interest, no par value; authorized shares unlimited, 8,986,208 and 7,007,402 shares issued at March 31, 2004 and 2003, respectively 26,245,401 20,623,866 Undistributed net income 804,362 832,412 Treasury shares, at cost (6,596 shares) (16,490) (16,490 Total shareholders' equity 27,033,273 21,439,788 TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ 44,629,888 $ 55,106,397 These financial statements should be read only in connection with the accompanying summary of significant accounting policies and notes to financial statements. -17- CHURCH LOANS & INVESTMENTS TRUST (A Real Estate Investment Trust) STATEMENTS OF INCOME March 31, 2004 and 2003 2004 2003 INTEREST INCOME AND FEES ON RECEIVABLES $ 4,551,060 $ 4,902,182 DEBT EXPENSE Interest 821,706 974,600 Net interest income 3,729,354 3,927,582 OTHER INCOME, including gains on sale of other real estate owned of $107,643 and $9,320 in 2004 and 2003, respectively 170,626 86,145 OTHER OPERATING EXPENSES General and administrative 943,160 771,378 Board of Trust Managers' fees 56,714 58,782 Total other operating expenses 999,874 830,160 Income before provision for income taxes 2,900,106 3,183,567 PROVISION FOR INCOME TAXES 71,345 69,928 NET INCOME $ 2,828,761 $ 3,113,639 NET INCOME PER SHARE $.38 $.44 These financial statements should be read only in connection with the accompanying summary of significant accounting policies and notes to financial statements. -18- CHURCH LOANS & INVESTMENTS TRUST (A Real Estate Investment Trust) STATEMENTS OF SHAREHOLDERS' EQUITY Years ended March 31, 2004 and 2003 Shares of beneficial interest Undistributed net income Treasury shares Total Shares Amount Balance, March 31, 2002 7,007,402 $ 20,623,866 $ 519,096 $ (16,490) $ 21,126,472 Net income - - 3,113,639 - 3,113,639 Cash dividends ($.40 per share) - - (2,800,323) - (2,800,323) Balance, March 31, 2003 7,007,402 20,623,866 832,412 (16,490) 21,439,788 Net income - - 2,828,761 - 2,828,761 Issuance of shares of beneficial interest, net of issue costs of $314,883 1,978,806 5,621,535 - - 5,621,535 Cash dividends ($.36 per share) - - (2,856,811) - (2,856,811) Balance, March 31, 2004 8,986,208 $ 26,245,401 $ 804,362 $ (16,490) $ 27,033,273 These financial statements should be read only in connection with the accompanying summary of significant accounting policies and notes to financial statements. -19- CHURCH LOANS & INVESTMENTS TRUST (A Real Estate Investment Trust) STATEMENTS OF CASH FLOWS Years ended March 31, 2004 and 2003 2004 2003 CASH FLOWS FROM OPERATING ACTIVITIES Net income $ 2,828,761 $ 3,113,639 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation - 5,157 Amortization of loan discounts (25,383) (40,528) Gain on sale of other real estate owned (107,643) (9,320) Changes in: Accrued interest receivable 205,255 134,361 Accrued interest payable (90,869) 91,451 Federal income tax payable 37,553 (73,810) Other liabilities (325,347) 198,565 Other, net 50,829 (27,559) Net cash provided by operating activities 2,573,156 3,391,956 CASH FLOWS FROM INVESTING ACTIVITIES Investment in mortgage and interim construction loans and church bonds (27,037,698) (25,465,901) Payments received on mortgage and interim construction loans and church bonds 36,916,050 17,755,086 Advances on notes receivable (30,200) (254,408) Payments received on notes receivable 221,166 647,050 Proceeds from sale of other real estate owned 360,112 378,627 Proceeds from sale of land 120,672 - Additional investment in other real estate owned - (29,703) Purchase of land (205,141) - Net cash provided (used) by investing activities 10,344,961 (6,969,249) CASH FLOWS FROM FINANCING ACTIVITIES Borrowings on notes payable and line of credit 32,271,730 32,392,568 Payments on notes payable and line of credit (47,963,061) (25,876,409) Cash dividends paid (2,856,811) (2,800,323) Issuance of shares of beneficial interest, net of issue costs of $314,883 5,621,535 - Net cash provided (used) by financing activities (12,926,607) 3,715,836 Increase (decrease) in cash and cash equivalents (8,490) 138,543 CASH AND CASH EQUIVALENTS, BEGINNING OF YEAR 273,432 134,889 CASH AND CASH EQUIVALENTS, END OF YEAR $ 264,942 $ 273,432 These financial statements should be read only in connection with the accompanying summary of significant accounting policies and notes to financial statements. -20- CHURCH LOANS & INVESTMENTS TRUST (A Real Estate Investment Trust) SUMMARY OF
